Title: To Thomas Jefferson from Lyman Spalding, 11 February 1804
From: Spalding, Lyman
To: Jefferson, Thomas


               
                  Sir, 
                  Portsmouth Feby. 11th 1804
               
               Shall I again presume to call one moment of your important time, to so small a subject, as the bill of Mortality for Portsmouth, for 1803, which I beg you to accept.
               I am Sir your most obt humble Servt.
               
                  L. Spalding. 
               
            